70 F.3d 111
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank Lee GARRETT, Plaintiff-Appellant,v.Edward W. MURRAY;  Alton Baskerville, Defendants-Appellees.
No. 95-7083.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1995.Decided Nov. 17, 1995.

Frank Lee Garrett, Appellant Pro Se.  Mary Christine Maggard, Jill Theresa Bowers, OFFICE OF THE ATTORNEY GENERAL, Richmond, Virginia, for Appellees.
Before LUTTIG and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm substantially on the reasoning of the district court.  Garrett v. Murray, No. CA-93-565-2 (E.D. Va.  June 23, 1995).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 We find that the court properly dismissed Appellant's claims under the Americans with Disabilities Act, 42 U.S.C.A. Sec. 12101 (West Supp.1995), and the Rehabilitation Act, 29 U.S.C.A. Sec. 794 (West Supp.1995), because Defendants are shielded by qualified immunity as to those claims.  See Torcasio v. Murray, 57 F.3d 1340, 1343-44, 1352 (4th Cir.), petition for cert. filed, 64 U.S.L.W. 3272 (U.S. Sept. 27, 1995) (No. 95-535)